Abatement Order filed August 22, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00656-CV
                                    ____________

     IN RE POST-NEWSWEEK STATIONS, HOUSTON, INC., Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                351st District Court
                              Harris County, Texas
                          Trial Court Cause No. 1428102

                             ABATEMENT ORDER

      On August 12, 2014, relator Post-Newsweek Stations, Houston, Inc. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Mark Kent Ellis, presiding judge of the 351st District Court of Harris County, to
vacate an order denying relator’s motion for release of a video introduced as an
exhibit in the underlying litigation.

      On August 18, 2014, relator filed a motion to abate this original proceeding
in order to address a discrepancy between the exhibit identified in its motion before
the trial court and the exhibit identified in its petition for writ of mandamus to this
court. We GRANT relator’s motion.

      Therefore, without expressing any opinion on the merits of relator’s petition,
we abate this original proceeding, treat it as a closed case, and remove it from the
court’s active docket. This court will consider an appropriate motion filed by either
party to reinstate or dismiss this original proceeding, as appropriate.

      We further direct relator to advise this court of the status of its motion
proceedings in the underlying litigation every thirty (30) days from the date of this
order until this original proceeding is reinstated or dismissed.

      It is so ORDERED.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                           2